UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-4883


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

DON CORNELIUS BURGESS,

                Defendant – Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(4:07-cr-00481-TLW-9)


Submitted:   February 22, 2011              Decided:    March 17, 2011


Before MOTZ and    KING,    Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Jonathan Harvey, Columbia, South Carolina, for Appellant.
Arthur   Bradley  Parham,   Assistant   United States Attorney,
Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Don   Cornelius      Burgess     seeks   to   appeal     the   district

court’s     amended    judgment     granting,    in    part,   the    Government’s

Fed. R. Crim. P. 35(b) motion and reducing his sentence from 175

months to 140 months in prison.               Burgess’s counsel has filed a

brief pursuant to Anders v. California, 386 U.S. 738 (1967),

pointing out that Burgess sought a greater reduction than the

one he received, but concluding that 18 U.S.C.A. § 3742 (West

2000 & Supp. 2010) provides no basis for the appeal.                         Burgess

was informed of his right to file a pro se supplemental brief,

but   has    not   done    so.      The   Government       declined    to    file   a

responsive brief.

             We lack the authority to review a district court’s

decision     concerning      Rule   35(b)     motions      unless    the    ultimate

sentence was imposed in violation of the law.                  United States v.

Hartwell, 448 F.3d 707, 712-14 (4th Cir. 2006); United States v.

Pridgen, 64 F.3d 147, 148-50 (4th Cir. 1995); see 18 U.S.C.A.

§ 3742.     We conclude that the sentence Burgess received was not

imposed in violation of the law.              Thus, we lack the authority to

review the district court’s amended judgment.

             Because      Burgess   asserts     no    ground   upon    which    this

court may review the district court's Rule 35 determination, nor

has our independent review of the record, in accordance with

Anders, revealed any such ground, we dismiss Burgess’s appeal.

                                          2
This court requires that counsel inform Burgess, in writing, of

his right to petition the Supreme Court of the United States for

further review.        If Burgess requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

counsel   may   move    in   this    court   for   leave   to   withdraw      from

representation.      Counsel’s motion must state that a copy thereof

was served on Burgess.         We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before     the   court    and    argument   would    not    aid    the

decisional process.

                                                                       DISMISSED




                                        3